Filed 3/3/22 P. v. Lorenzo CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E076595

 v.                                                                      (Super.Ct.No. FWV18004605)

 JORGE ERIC LORENZO,                                                     OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Katrina West,

Judge. Affirmed with directions.

         Jason Szydlik, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Ksenia

Gracheva, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       On January 18, 2019, Jorge Eric Lorenzo pled no contest to false imprisonment

and misdemeanor child abuse. (Pen. Code, §§ 236, 273a, subd. (b), unlabeled statutory

citations refer to this code.) Under the terms of his plea agreement, the court sentenced

him to three years, composed of the upper term of three years for false imprisonment and

a 180-day term for the misdemeanor to be served concurrently. The court then suspended

the sentence and granted Lorenzo four years’ formal probation. The court imposed

various fines and fees, including a $450 restitution fine and a matching probation

revocation restitution fine. The court also imposed a probation supervision fee of $29 per

month.

       On January 12, 2021, the court terminated Lorenzo’s probation and executed his

suspended three-year sentence. The court orally ordered Lorenzo to pay a $3,162

restitution fine and equivalent probation revocation fine. However, the minute order

didn’t explicitly mention the restitution fine, stating only “Prob. Rev. Rest. Fine

previously stayed/imposed⸺PC 1202.44,” in the amount of $3,162.

       On June 11, 2021, Lorenzo formally requested that the trial court correct his

restitution and probation revocation fines, lowering them to $450 as the court had

originally ordered in 2019. Lorenzo also requested the court vacate his probation

supervision fees under Assembly Bill No. 1869 (Assem. Bill 1869) (2019-2020 Reg.

Sess.). The court issued a corrected minute order, which states “[a]s to restitution fine and

probation revocation restitution fine: Prob. Rev. Rest. Fine previously




                                              2
stayed/imposed⸺PC 1202.44 in the amount of $450.00.” However, it declined to vacate

Lorenzo’s probation supervision fees.

       Lorenzo timely appealed.

       On appeal, Lorenzo argues the minute order is unclear regarding the status of his

restitution fine, and that the trial court erred by not vacating his probation supervision

fees. The People argue the minute order is correct, but agree it lacks clarity and don’t

object to Lorenzo’s proposed amendment. They also agree with Lorenzo that his

probation supervision fees should be vacated.

       First, we consider the alleged error in the minute order. “Where there is a

discrepancy between the oral pronouncement of judgment and the minute order or the

abstract of judgment, the oral pronouncement controls.” (People v. Zackery (2007) 147

Cal.App.4th 380, 385.) “Courts may correct clerical errors at any time, and appellate

courts . . . that have properly assumed jurisdiction of cases,” may order these clerical

errors corrected. (People v. Mitchell (2001) 26 Cal.4th 181, 185.)

       We agree with the People that the minute order that currently exists isn’t

erroneous. The amended minute order applies as to the “restitution fine and probation

revocation restitution fine.” It also references section 1202.44, which requires a court to

“assess an additional probation revocation restitution fine in the same amount” as any

restitution fine. Given this, we conclude the minute order does indicate it’s lowering both

the restitution fine and probation revocation fine.




                                              3
       Nevertheless, more clarity couldn’t hurt. Since the People don’t object to

amending the order to provide more clarity, we conclude such an amendment is

appropriate. Moreover, because this is at most a clerical error, we find remand

unnecessary and exercise our independent authority to order the trial court to amend the

minute order to make clear that both Lorenzo’s probation revocation fine and restitution

fine are $450.

       Next, we consider the probation supervision fees. Assembly Bill 1869 added

section 1465.9, which eliminated multiple fines, fees, and assessments, including

probation supervision fees, as of July 1, 2021. “Now that July 1, 2021, has passed, we

think the plain language of this statute means two things . . . . First, any ‘balance’ on

[Lorenzo’s] account for probation supervision fees—that is, any amounts imposed but not

paid—is ‘unenforceable and uncollectible.’. . . Second, ‘any portion of’ the judgment

against [Lorenzo] that imposes probation supervision fees ‘shall be vacated.’ ” (People v.

Clark (2021) 67 Cal.App.5th 248, 259.)

       Accordingly, we vacate the imposition of probation supervision fees and any

remaining balance.

                                       DISPOSITION

       We vacate the order imposing probation supervision fees as well as any

outstanding unpaid balance of those fees. We also direct the trial court to amend the

January 12, 2021, sentencing minute order by adding that Lorenzo’s restitution fine is

$450. In all other respects, we affirm the judgment. The trial court shall prepare an



                                              4
amended minute order and forward a certified copy to the Department of Corrections and

Rehabilitation.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                            SLOUGH
                                                                                     J.
We concur:


McKINSTER
                  Acting P. J.


FIELDS
                            J.




                                          5